 408DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent began revamping its operational and personnel procedures in 1958,long before any suggestion of organizational activities,and revision of applicationforms was merely one of a series of recommendations made to it by a firm of costaccountants in such connection.In August 1958 Respondent purchased the formscontaining the disputed item; the parties agree that this particular form is in standardcommercial use.Respondent distributed the new form among its clerical staff in orabout August 1958, and did not get around to the other employees until January 16,as already indicated.Contentions and ConclusionsThe General Counsel contends that Joy's speech constituted unlawful inducementto withdraw from the Union and that the mentioned item on the application formconstitutedunlawful interrogation concerning unionmembership;theGeneralCounsel further asserts, in effect, that the unlawful consequence of both incidents isheightened by their chronological relationship.Devoid, as this case is, of anycoercion or promissory benefit or even the suggestion thereof which might resultfrom employees'union membership or their failure to withdraw from such mem-bership,and absent a showing as I also find,that employees were required to disclosetheir union membership,Iam unable to sustain the allegations of unfair laborpracticesmade here. I accordingly conclude that Respondent has not violatedSection 8(a)( I) of the Act as alleged.[Recommendations omitted from publication.]Midwest Piping Co., Inc.,The Fluor Corp.,and Leslie Miller,Inc.andUnited Association of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industry of the U.S. andCanada, AFL-CIO,LocalUnion No. 185.Case No. AO-7.April 26, 1960ADVISORY OPINIONThis case is before the Board upon a petition, pursuant to Section102.98 of its Rules and Regulations, for an advisory opinion as towhether it would assert jurisdiction "over the matters involved" in aState court proceeding.That petition was filed by United Associationof Journeymen and Apprentices of the Plumbing and Pipe FittingIndustry of the United States and Canada, AFL-CIO (herein calledUnited), its Local Union No. 185 (herein called Local 185), andRichard E. Skinner (herein called Skinner), the business representa-tive of said Local 185.All three collectively are referred to aspetitioners.A. In substance, said petition alleges the following :1.One Fred Gossett (herein called Gossett) brought an actionagainst petitioners in the State District Court for a Judicial DistrictofNueces County, Texas, for damages resulting from conduct ofpetitioners depriving him "of his right to work at his trade" of pipe-fitter by discriminatorily refusing to send or refer him to jobs, andin causing him to be laid off on one job. Gossett complains that Skin-ner (a) "did not allow him to work on" a so-called Naval Air Stationjob and the Lon C. Hill job, and (b) caused him to be laid off froma job where he was employed by Fluor Corporation.,127 NLRB No. 60. MIDWEST PIPING Co., INC., ETC.4092.The Naval Air Station job is being performed in Nueces County,Texas, by Leslie Miller, Inc., herein called Miller.Said Miller is ageneral mechanical contractor incorporated in Texas and is licensedto do and does business in a number of other States. "For its last twocalendar years" Miller performed work valued in excess of $3,000,000on Armed Forces bases, pursuant to contracts with the Departmentsof the Air Force, Navy, and Army, in Texas, Kansas, Louisiana, Okla-homa, Washington, Ohio, Michigan, and Wyoming. During the sameperiod, Miller annually "received in excess of [$500,000] for materialsshipped to points located outside the State of Texas pursuant tocontracts received in excess of $500,000 for services performed inStates other than the State of Texas."3.The Lon C. Hill job is being performed in Nueces County, Texas,for Central Power and Light Company, herein called Central. Cen-tral has a contract with Midwest Piping Company, Inc. (herein calledMidwest), providing that Midwest shall supply services and materialsin excess of $500,000 on the Lon C. Hill job.Midwest, a Missouricorporation with headquarters there, does business in 35 to 40 Statesbesides Missouri.During the "past two calendar years," Midwest'sannual volume of business exceeded $25,000,000 "of which severalmillion dollars of material were shipped across State lines" and itperformed services valued in excess of a million dollars in Statesother than Texas and Missouri.Midwest furnished materials for theLon C. Hill job valued in excess of $150,000 which were shipped di-rectly from points outside the State of Texas.4.Fluor Corporation (herein called Fluor) is a California corpora-tion engaged in most of the States and, through a subsidiary, inCanada and England, in engineering and construction. Its grossannual volume of business for "its last two calendar years" exceeded$30,000,000. In connection with "the particular job in Nueces County"from which Gossett claims Skinner caused him to be discharged,Fluor's "contract was in excess of $2,000,000 of which $800,000 worthof materials were shipped to the job . . . from points . . . outsidethe State of Texas."5.The "commerce data detailed above was agreed to and stipulatedby" Gossett in the course of proceedings in the District Court.6.Fluor "concedes the jurisdiction of the Board."B. No response has been received from Gossett.On the basis of the above, the Board is of the opinion that :1.Miller, Midwest, and Fluor are engaged in various phases of theconstruction industry.In addition, Miller is an enterprise whoseoperations exert a substantial impact on the national defense.2.Miller,Midwest, and Fluor, and each of them, are engaged incommerce within the meaning of Section 2 (6) of the National Labor 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDRelations Act, as amended, now known as the Labor-ManagementRelations Act, 1947, as amended.3.The Board's standard for exercising jurisdiction over a nonretailenterprise is a minimum of $50,000 outflow or inflow, direct or indirect(Siemons Mailing Service,122 NLRB 81, 85;Eau Claire and VicinityBuilding and Construction Trades Council and Robert Bauer,122,NLRB 1341, 1343;Frank Schafer, Inc.,127 NLRB 210, Case No.AO-8).Its standard for asserting jurisdiction over enterprises whoseoperations exert a substantial impact on the national defense is a show-ing that "the Board has statutory jurisdiction."Ready Mixed Con-crete & Materials, Inc.,122 NLRB 318, 320. Cf.Mitchell v. Lublin,358 U.S. 207, 213.Accordingly, the parties are advised, pursuant to Section 102.103 ofthe Board's Rules and Regulations, that the Board would assert juris-diction over the operations of Miller, Midwest, and Fluor with respectto labor disputes cognizable by the Board under Sections 8, 9, or 10 ofthe Act.The Board expressly does not pass upon the question ofwhether the conduct involved is cognizable under said Sections 8, 9,or 10, and limits its opinion solely to the question of asserting jurisdic-tion over the operations of the employers mentioned herein.Air Reduction Company, Incorporated'andGeneral Drivers,Warehousemen,and Helpers,Local Union Number 89,affili-ated with the International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America,Petitioner.Case No. 9-RC-3784.April 26, 1960DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed, a hearing was held before Daniel J.Smitas, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersJenkins and Fanning].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.'The Employer's name appearsas amended at the hearing.127 NLRB No. 53.